FILED

UNITED STATES DISTRICT COURT AUG _3 
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and

“"kwptcy Courts
Jean Paul Gamarra, )
)
Plaintiff, )
) Case: 1:15—01247 (E Deck)
v. ) Assigned To : UnaSSIQned
) Assign. Date: 8/3/2015 ‘ .
BaraCk Hussein Obama’ ) Description: Pro Se Gen. CIVIl
)
Defendant. )
W

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 23 7, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident. He has named President Barack Obama as the
defendant. The document that plaintiff labels “Complaint” is incomprehensible, as are the
numerous pages of inexplicable attachments. In fact, the complaint is so lacking “an arguable
basis in law and fact” as to be frivolous. Brandon v. District of Columbia Bd. of Parole, 734
F.2d 56, 59 (DC. Cir. 1984). Hence this action, such as it is, will be dismissed with prejudice.

A separate order of dismissal accompanies this Memorandum Opinion.

,z/

Date: August 3 ,2015